Order entered June 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01048-CV

                 GAEDEKE HOLDINGS II, LTD., Appellant

                                       V.

   CHAIT AND HENDERSON, P.C. D/B/A UPTOWN VISION, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-03350

                                     ORDER
      Before the Court is appellee’s June 15, 2021 motion for an extension of time

to file its combined appellee/cross-appellant’s brief. We GRANT the motion and

extend the time to July 16, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE